TWE       ATTORNEY    GENERAL
                        OF TEXAS
                     AUSTIN,   ?lkx~s   787Il



                        September 29, 1977




Honorable Joe Resweber                  Opinion No. H- 1062
Harris County Attorney
Harris County Courthouse                Re: Use of county law library
Houston, Texas 77002                    funds to renovate or build a
                                        building.

Dear.&%. Resweber:    ...,

      You-have requested our opinion regarding whether county
 law library funds may be used to renovate or erect a building
-to house the:cou,nty.law library collect,ion.:

     Article. 1702hi~V.T.Q.S., ,presently,provides:

          Sec. 2.' The Commissioners Court of any
          county may establish and provide for the
          maintenance of such County Law Library
          on its own initiative, and appropriate.
          a sum not to exceed $20,000 to estab-
          lish properly.such library. :. .~

           . . . .

           Sec. 4. For the purpose of establishing
           County Law Libraries. after the entry of
           such order, there shall be taxed, collected,
           and paid as other costs, a sum set by the
           Commissioners Court not to exceed $10 in
         . each civil case. . . ., Such costs shall be
           collected by the clerks of the respective
           courts in said counties and paid by said
           clerks to the County Treasurer to be kept
           by said Treasurer in a separate fund to be
           known as the 'County Law Library Fund.'
           Such fund shall not be used for any other
           purpose.

V.T.C.S. art 1702h, Acts 1977, 65th Leg., ch. 131, at 270. The
"County Law Library Fund" created by article 1702h may be used




                                p. 4358
Honorable Joe Resweber             - Page 2   (H-1062)


            for the purchase, lease, or maintenance
            of a Law Library, and furniture and equip-
            ment necessary thereto, in a place conven-
            ient and accessible to the Judges and liti-
            gants of such county; and Commissioners
            Court of counties affected by this Act. . .
            shall provide suitable space and shelving
            for housing same.

V.T.C.S. art. 1702h, S 7.

     We believe that the statute contemplates that the space
and shelving for the library will be provided,by the commissioners
court and that the acquisition and maintenance of the collections
of the library may be charged to the County Law Library Fund.
Accordingly, it is our opinion that the County Law Library
Fund may not be used to build a new library building. The Fund
may not be expended for general renovation of a library build-
ing, but it may be used to purchase equipment and furniture
necessary to the maintenance of the library.

                         SUMMARY

            The County Law Library Fund established
            by article 1702h, V.T.C.S., may not be
            used for the construction or general
            renovation of a county law library build-
            ing.

                                   Very truly yours,




                                   Attorney General of Texas

APPROVED:




             NDALL, First Assistant




Opinion Commit&

jst

                              p. 4359